DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment submitted March 17, 2022.  Claims 1, 10, 12, and 17 are amended.  Claims 3 and 8 are cancelled.  Claims 1 – 2, 4 – 7, and 9 – 18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
A certified copy of the JP2017-116955 application, as required by 37 CFR 1.55, was submitted March 9, 2022.

Drawings
The objection to the drawings are withdrawn based upon the amendment submitted March 17, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 2, 4 – 7, and 9 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1 – 2, 4 – 7, and 9 – 18 are drawn to a system, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claim 1 recites receiving information on the blood purification treatment; storing the information on the blood purification treatment in a time course with progress of the treatment and accumulates the information as a history for each treatment session; and wherein the history includes events having occurred unsteadily in the blood purification treatment or a parameter related to the treatment and that changes with time during the blood purification treatment, wherein the blood purification system includes searching the histories accumulated as reference histories, a plurality of histories each including any of the events having occurred during a current session of blood purification treatment or a plurality of histories each including the parameter approximate to the parameter observed during the current session of blood purification treatment; and, creating a list of the plurality of reference histories extracted. 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a patient and physician to assist with treatment for a medical condition. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “a managing apparatus that communicates with the blood purification apparatus in such a manner as to transmit”, “a storage unit”, a display unit provided to the blood purification apparatus or to the managing apparatus and that displays the information on the blood purification treatment”, “an extracting unit”, “a list-creating unit”, “wherein the list-creating unit sets the order of the list in accordance with a degree of approximation in a timing of occurrence of the events having occurred unsteadily in the blood purification treatment or the parameter related to the treatment”. and “a display control unit a display control unit that controls the list created by the list-creating unit to be displayed on the display unit, wherein when any of the reference histories displayed in the list is selected and input, the selected reference history is displayed with the information on the current treatment” are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0037] The managing apparatus 2 includes a server 3 and a client PC 4. The server 3 includes a communication module 3b for communication with the blood purification apparatuses 1 through the LAN cables (L), a storage unit 3a serving as a database in which data is accumulatable, a web-application module 3c that activates a client application 4b included in the client PC 4, an extracting unit 5, and a list-creating unit 6. The client PC 4 is provided in a treatment room in which the blood purification apparatuses 1 are installed. The server 3 is provided in another room (such as a computer room) separate from the treatment room.
[0056] The client PC 4 is a personal computer and includes a display unit 4a and the client application 4b. The display unit 4a is a liquid-crystal screen or a touch panel that is capable of displaying information on the blood purification treatment. The client application 4b is connected to the web-application module 3c of the server 3, whereby information on the blood purification treatment can be inputted thereto and outputted therefrom. The client application 4b includes a display control unit 7 and the input unit 8.
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2, 4 – 7, and 9 – 18 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 – 10, and 14 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al., herein after Wolff (U.S. Publication Number 2013/0303961 A1) in view of Firanek et al., herein after Firanek (U.S. Publication Number 2004/0111293 A1).

Claim 1 (Currently Amended): Wolff teaches a blood purification system comprising: 
a blood purification apparatus that gives blood purification treatment to a patient (paragraph 61 discloses a blood treatment unit for purification and treatment of blood);
a managing apparatus that communicates with the blood purification apparatus in such a manner as to transmit and receive information on the blood purification treatment to and from the blood purification apparatus (paragraph 114 discloses the analysis of the pressure measurement values is performed on a central processing unit; paragraphs 219 – 226 disclose a blood treatment unit with a dialyzer, at least two pressure sensors, with at least one storage unit and at least one central processing unit;  The Examiner interprets the central processing unit to be the managing unit, which communicates with the blood treatment unit), the managing apparatus including a storage unit that stores the information on the blood purification treatment in a time course with progress of the treatment and accumulates the information as a history for each treatment session (paragraphs 219 – 226 disclose a blood treatment unit with a dialyzer, at least two pressure sensors, with at least one storage unit and at least one central processing unit; paragraphs 232 discloses a storage unit which may store the patient history); and 
a display unit provided to the blood purification apparatus or to the managing apparatus and that displays the information on the blood purification treatment (paragraph 233 discloses the storage unit is connected to a display which is used to display the identified information), 
wherein the history includes events having occurred unsteadily in the blood purification treatment or a parameter related to the treatment and that changes with time during the blood purification treatment (paragraph 173 discloses changes in the patient’s location or changes in blood pressure; paragraph 232 discloses the storage unit can include information relating to additional patient data relating to, for example, the blood pressure of the patient, the blood flow, the hematocrit of the patient or the patient history, which can be used alone or in combination – the patient history can help determine the most possible substitution target based on previous dialysis session complications that occurred for the patient), 
wherein the blood purification system includes an extracting unit that searches the histories accumulated in the storage unit and extracts, as reference histories, a plurality of histories each including any of the events having occurred during a current session of blood purification treatment or a plurality of histories each including the parameter approximate to the parameter observed during the current session of blood purification treatment (paragraph 66 discloses comparing the detected pressure measurement values with reference values of the same patient saved on the storage unit which were detected during previous dialysis sessions or with reference values of a patient group stored on the storage unit; paragraph 231 discloses a search algorithm for searching information saved on the storage unit, which is interpreted as extracting data).
Wolff fails to explicitly teach the following limitations met by Firanek as cited: 
a list-creating unit that creates a list of the plurality of reference histories extracted by the extracting unit (paragraph 205 discloses tracking the history of a renal patient from the onset of care, where the history may include events, descriptions and/or dates which is interpreted as a listing of the patient history; paragraph 206 discloses within the hemodialysis module, information such as description, complications, infections, catheter information, patient status, compliance, reports, and other information can be tracked),
wherein the list-creating unit sets the order of the list in accordance with a degree of approximation in a timing of occurrence of the events having occurred unsteadily in the blood purification treatment or the parameter related to the treatment (paragraph 1 discloses a method for tracking patient history for renal patients from the initial diagnosis of the patient of chronic kidney disease through a therapy lifetime of a patient; paragraph 108 discloses a renal disease tracking system which has an information display means to include information relating to the patients and to users wherein the information is displayed on a plurality of screens as well as means for inputting additional information related to the type of treatment for the patients through the different stages of care for the renal disease; paragraph 221 discloses a patient may be tracked through his/her therapy lifetime, indicating a timing of occurrence of the events; paragraph 222 discloses therapy options may be recorded in the software so patients transferred within the various transplant therapies are tracked without losing previous treatment therapy – complications and/or infections are tracked, and the delivery of care is enhanced by creating a single source of tracking and/or monitoring a patient throughout the various stages of renal disease to identify the most appropriate care path for the patient); and 
a display control unit that controls the list created by the list-creating unit to be displayed on the display unit (paragraph 240 discloses the history and/or medication selected by the user and current medications for the selected patient may be displayed; paragraph 271 discloses the medications associated with the clinical pathway for renal disease may display a medications window and may provide access to describe the medications/allergies tabs for a clinical encounter);
wherein when any of the reference histories displayed in the list is selected and input, the selected reference history is displayed with the information on the current treatment (Figure 48 discloses “Current therapy” and “Current management”; paragraph 205 discloses tracking the history of a renal patient from the onset of care, where the history may include events, descriptions and/or dates which is interpreted as a listing of the patient history; paragraph 206 discloses within the hemodialysis module, information such as description, complications, infections, catheter information, patient status, compliance, reports, and other information can be tracked; paragraph 240 discloses the history and/or medication selected by the user and current medications for the selected patient may be displayed; paragraph 270 discloses an encounter summary screen provides a summary of medical history and current assessment and data on a patient for a particular data).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Wolff to further include a system and method for treating, tracking, and/or evaluating patients undergoing treatment and/or therapy for renal disease by electronically tracking the treatment or therapy associated with a patient as disclosed by Firanek.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Wolff in this way to manage renal patient from chronic kidney disease (CKD) through peritoneal dialysis (PD), hemodialysis (HD) to transplant throughout the different points of clinical encounters experienced by the patient (Firanek:  paragraph 8).

Claim 2 (Original): Wolff and Firanek teach the blood purification system according to Claim 1.   Wolff teaches a system wherein the extracting unit searches and extracts from not only the histories of the patient to whom the blood purification treatment is going to be given but also the histories of any other patient (paragraph 66 discloses comparing the detected pressure measurement values with reference values of the same patient saved on the storage unit which were detected during previous dialysis sessions or with reference values of a patient group stored on the storage unit).

Claim 4 (Original): Wolff and Firanek teach the blood purification system according to Claim 1. Wolff teaches a system wherein the display control unit controls the events having occurred unsteadily during the current session of blood purification treatment to be displayed such that kinds of the events are identifiable (paragraph 173 discloses changes in the patient’s location or changes in blood pressure (unsteadily); paragraph 232 discloses the storage unit can include information relating to additional patient data relating to, for example, the blood pressure of the patient, the blood flow, the hematocrit of the patient or the patient history, which can be used alone or in combination – the patient history can help determine the most possible substitution target based on previous dialysis session complications that occurred for the patient; paragraph 270 discloses an encounter summary screen provided as a summary of medical history and current assessment and data on a patient on a particular data), 
wherein the extracting unit searches for and extracts histories each including the event of the selected kind as reference histories (paragraph 66 discloses comparing the detected pressure measurement values with reference values of the same patient saved on the storage unit which were detected during previous dialysis sessions or with reference values of a patient group stored on the storage unit; paragraph 231 discloses a search algorithm for searching information saved on the storage unit, which is interpreted as extracting data; paragraph 232 discloses the storage unit can include information relating to additional patient data relating to, for example, the blood pressure of the patient, the blood flow, the hematocrit of the patient or the patient history, which can be used alone or in combination – the patient history can help determine the most possible substitution target based on previous dialysis session complications that occurred for the patient).  
Wolff fails to explicitly teach the following limitations met by Firanek as cited: 
wherein any of the displayed events is selectable by the kind of the event (Figure 40; paragraph 41 discloses the step of selecting a therapy mode; paragraph 240 discloses the history and/or medication selected by the user and current medications for the selected user may be displayed;  paragraph 270 discloses an encounter summary screen which is a summary of medical history and current assessment and data on a patient on a particular date – the information is historical and may be saved for each visit of the patient).
The motivation to combine the teachings of Wolff and Firanek is discussed in the rejection of claim 1, and incorporated herein.

Claim 6 (Original): Wolff and Firanek teach the blood purification system according to Claim 1. Wolff teaches a system wherein the extracting unit searches for and extracts, as reference histories, a plurality of histories (paragraph 66 discloses comparing the detected pressure measurement values with reference values of the same patient saved on the storage unit which were detected during previous dialysis sessions or with reference values of a patient group stored on the storage unit; paragraph 231 discloses a search algorithm for searching information saved on the storage unit, which is interpreted as extracting data) each including the parameter exhibiting a value approximate to a value of the parameter observed at a current time in the current session of blood purification treatment (paragraphs 23 – 30 disclose a blood treatment unit adapted to achieve a predetermined and defined substitution target by monitoring the dialysis process and, if necessary, adjust the dialysis parameters by measuring the determination of pressure measurement values which is accomplished by measuring at least two pressure sensors during the blood treatment, which are compared with reference pressure measurement values – if the comparison shows matching of the detected pressure measure values within a tolerance range with the reference pressure measurement values, the target will probably be reached which indicates current values approximate to the reference value).  

Claim 7 (Original): Wolff and Firanek teach the blood purification system according to Claim 1. Wolff teaches a system wherein the extracting unit searches for and extracts, as reference histories, a plurality of histories each including the parameter exhibiting a transition approximate to a transition of the parameter observed until a current time in the current session of blood purification treatment (paragraph 270 discloses an encounter summary screen provided as a summary of medical history and current assessment and data on a patient on a particular data, and where the encounter summary may include categories of information relating to renal disease history).  

Claim 9 (Original): Wolff and Firanek teach the blood purification system according to Claim 2. Wolff teaches a system wherein the display control unit controls the events having occurred unsteadily during the current session of blood purification treatment to be displayed such that kinds of the events are identifiable (paragraph 173 discloses changes in the patient’s location or changes in blood pressure (unsteadily); paragraph 232 discloses the storage unit can include information relating to additional patient data relating to, for example, the blood pressure of the patient, the blood flow, the hematocrit of the patient or the patient history, which can be used alone or in combination – the patient history can help determine the most possible substitution target based on previous dialysis session complications that occurred for the patient; paragraph 270 discloses an encounter summary screen provided as a summary of medical history and current assessment and data on a patient on a particular data), 
wherein the extracting unit searches for and extracts histories each including the event of the selected kind as reference histories (paragraph 66 discloses comparing the detected pressure measurement values with reference values of the same patient saved on the storage unit which were detected during previous dialysis sessions or with reference values of a patient group stored on the storage unit; paragraph 231 discloses a search algorithm for searching information saved on the storage unit, which is interpreted as extracting data; paragraph 232 discloses the storage unit can include information relating to additional patient data relating to, for example, the blood pressure of the patient, the blood flow, the hematocrit of the patient or the patient history, which can be used alone or in combination – the patient history can help determine the most possible substitution target based on previous dialysis session complications that occurred for the patient).  
Wolff fails to explicitly teach the following limitations met by Firanek as cited: 
wherein any of the displayed events is selectable by the kind of the event (Figure 40; paragraph 41 discloses the step of selecting a therapy mode; paragraph 240 discloses the history and/or medication selected by the user and current medications for the selected user may be displayed;  paragraph 270 discloses an encounter summary screen which is a summary of medical history and current assessment and data on a patient on a particular date – the information is historical and may be saved for each visit of the patient).
The motivation to combine the teachings of Wolff and Firanek is discussed in the rejection of claim 1, and incorporated herein.

Claim 10 (Currently Amended): Wolff and Firanek teach the blood purification system according to Claim 7. Wolff teaches a system wherein the display control unit controls the events having occurred unsteadily during the current session of blood purification treatment to be displayed such that kinds of the events are identifiable (paragraph 173 discloses changes in the patient’s location or changes in blood pressure (unsteadily); paragraph 232 discloses the storage unit can include information relating to additional patient data relating to, for example, the blood pressure of the patient, the blood flow, the hematocrit of the patient or the patient history, which can be used alone or in combination – the patient history can help determine the most possible substitution target based on previous dialysis session complications that occurred for the patient; paragraph 270 discloses an encounter summary screen provided as a summary of medical history and current assessment and data on a patient on a particular data), 
wherein the extracting unit searches for and extracts histories each including the event of the selected kind as reference histories (paragraph 66 discloses comparing the detected pressure measurement values with reference values of the same patient saved on the storage unit which were detected during previous dialysis sessions or with reference values of a patient group stored on the storage unit; paragraph 231 discloses a search algorithm for searching information saved on the storage unit, which is interpreted as extracting data; paragraph 232 discloses the storage unit can include information relating to additional patient data relating to, for example, the blood pressure of the patient, the blood flow, the hematocrit of the patient or the patient history, which can be used alone or in combination – the patient history can help determine the most possible substitution target based on previous dialysis session complications that occurred for the patient).  
Wolff fails to explicitly teach the following limitations met by Firanek as cited: 
wherein any of the displayed events is selectable by the kind of the event (Figure 40; paragraph 41 discloses the step of selecting a therapy mode; paragraph 240 discloses the history and/or medication selected by the user and current medications for the selected user may be displayed;  paragraph 270 discloses an encounter summary screen which is a summary of medical history and current assessment and data on a patient on a particular date – the information is historical and may be saved for each visit of the patient).
The motivation to combine the teachings of Wolff and Firanek is discussed in the rejection of claim 1, and incorporated herein.

Claim 14 (Original): Wolff and Firanek teach the blood purification system according to Claim 2.  Wolff teaches a system wherein the extracting unit searches for and extracts, as reference histories, a plurality of histories (paragraph 66 discloses comparing the detected pressure measurement values with reference values of the same patient saved on the storage unit which were detected during previous dialysis sessions or with reference values of a patient group stored on the storage unit; paragraph 231 discloses a search algorithm for searching information saved on the storage unit, which is interpreted as extracting data) each including the parameter exhibiting a value approximate to a value of the parameter observed at a current time in the current session of blood purification treatment (paragraphs 23 – 30 disclose a blood treatment unit adapted to achieve a predetermined and defined substitution target by monitoring the dialysis process and, if necessary, adjust the dialysis parameters by measuring the determination of pressure measurement values which is accomplished by measuring at least two pressure sensors during the blood treatment, which are compared with reference pressure measurement values – if the comparison shows matching of the detected pressure measure values within a tolerance range with the reference pressure measurement values, the target will probably be reached which indicates current values approximate to the reference value).

Claim 15 (Original): Wolff and Finarek teach the blood purification system according to Claim 13. Wolff teaches a system wherein the extracting unit searches for and extracts, as reference histories, a plurality of histories (paragraph 66 discloses comparing the detected pressure measurement values with reference values of the same patient saved on the storage unit which were detected during previous dialysis sessions or with reference values of a patient group stored on the storage unit; paragraph 231 discloses a search algorithm for searching information saved on the storage unit, which is interpreted as extracting data) each including the parameter exhibiting a value approximate to a value of the parameter observed at a current time in the current session of blood purification treatment (paragraphs 23 – 30 disclose a blood treatment unit adapted to achieve a predetermined and defined substitution target by monitoring the dialysis process and, if necessary, adjust the dialysis parameters by measuring the determination of pressure measurement values which is accomplished by measuring at least two pressure sensors during the blood treatment, which are compared with reference pressure measurement values – if the comparison shows matching of the detected pressure measure values within a tolerance range with the reference pressure measurement values, the target will probably be reached which indicates current values approximate to the reference value).

Claim 16 (Original): Wolff and Firanek teach the blood purification system according to Claim 2. Wolff teaches a system wherein the extracting unit searches for and extracts, as reference histories, a plurality of histories each including the parameter exhibiting a transition approximate to a transition of the parameter observed until a current time in the current session of blood purification treatment (paragraph 270 discloses an encounter summary screen provided as a summary of medical history and current assessment and data on a patient on a particular data, and where the encounter summary may include categories of information relating to renal disease history).  

Claim 17 (Currently Amended): Wolff and Firanek teach the blood purification system according to Claim 12. Wolff teaches a system wherein the extracting unit searches for and extracts, as reference histories, a plurality of histories each including the parameter exhibiting a transition approximate to a transition of the parameter observed until a current time in the current session of blood purification treatment (paragraph 270 discloses an encounter summary screen provided as a summary of medical history and current assessment and data on a patient on a particular data, and where the encounter summary may include categories of information relating to renal disease history).  

Claim 18 (Original): Wolff and Finarek teach the blood purification system according to Claim 13.  Wolff teaches a system wherein the extracting unit searches for and extracts, as reference histories, a plurality of histories (paragraph 66 discloses comparing the detected pressure measurement values with reference values of the same patient saved on the storage unit which were detected during previous dialysis sessions or with reference values of a patient group stored on the storage unit; paragraph 231 discloses a search algorithm for searching information saved on the storage unit, which is interpreted as extracting data) each including the parameter exhibiting a value approximate to a value of the parameter observed at a current time in the current session of blood purification treatment (paragraphs 23 – 30 disclose a blood treatment unit adapted to achieve a predetermined and defined substitution target by monitoring the dialysis process and, if necessary, adjust the dialysis parameters by measuring the determination of pressure measurement values which is accomplished by measuring at least two pressure sensors during the blood treatment, which are compared with reference pressure measurement values – if the comparison shows matching of the detected pressure measure values within a tolerance range with the reference pressure measurement values, the target will probably be reached which indicates current values approximate to the reference value).

Claims 5 and 11 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al., herein after Wolff (U.S. Publication Number 2013/0303961 A1) in view of Firanek et al., herein after Firanek (U.S. Publication Number 2004/0111293 A1) further in view of Ohishi et al., herein after Ohishi (U.S. Publication Number 2004/0057037 A1).

Claim 5 (Original): Wolff and Firanek teach the blood purification system according to Claim 1. Wolff discloses wherein the extracting unit is allowed to extract reference histories (paragraph 66 discloses comparing the detected pressure measurement values with reference values of the same patient saved on the storage unit which were detected during previous dialysis sessions or with reference values of a patient group stored on the storage unit; paragraph 231 discloses a search algorithm for searching information saved on the storage unit, which is interpreted as extracting data).
Wolff fails to explicitly teach the following limitations met by Firanek as cited: 
wherein the extracted reference histories are included in the list to be created by the list-creating unit (paragraph 205 discloses tracking the history of a renal patient from the onset of care, where the history may include events, descriptions and/or dates which is interpreted as a listing of the patient history; paragraph 206 discloses within the hemodialysis module, information such as description, complications, infections, catheter information, patient status, compliance, reports, and other information can be tracked). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Wolff to further include a system and method for treating, tracking, and/or evaluating patients undergoing treatment and/or therapy for renal disease by electronically tracking the treatment or therapy associated with a patient as disclosed by Firanek.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Wolff in this way to manage renal patient from chronic kidney disease (CKD) through peritoneal dialysis (PD), hemodialysis (HD) to transplant throughout the different points of clinical encounters experienced by the patient (Firanek:  paragraph 8).
Wolff and Firanek fail to explicitly teach the following limitations met by Ohishi as cited: 
on condition that any warning or notification is generated during the current session of blood purification treatment (paragraph 88 discloses an alarm sounds to warn the attending physicians and staff that there is a change in the patient’s condition and the ultrafiltration pump is stopped; paragraph 109 discloses another warning system, other than a sounding alarm, may be installed to alert attending physicians and staff).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Wolff and Firanek to further include a blood treatment device and method that treats blood collected from a patient according to set treatment parameters, measuring parameters of the patient’s blood whereby the condition of the blood is determined, and controlling the treatment procedures based upon the blood parameters measured as disclosed by Ohishi.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Wolff and Firanek in this way to provide a blood treatment method and device to carry out the most suitable blood treatment for an individual patient while also reducing treatment duration (Ohishi:  paragraph 8).

Claim 11 (Original): Wolff and Firanek teach the blood purification system according to Claim 2.  Wolff discloses wherein the extracting unit is allowed to extract reference histories (paragraph 66 discloses comparing the detected pressure measurement values with reference values of the same patient saved on the storage unit which were detected during previous dialysis sessions or with reference values of a patient group stored on the storage unit; paragraph 231 discloses a search algorithm for searching information saved on the storage unit, which is interpreted as extracting data).
Wolff fails to explicitly teach the following limitations met by Firanek as cited: 
wherein the extracted reference histories are included in the list to be created by the list-creating unit (paragraph 205 discloses tracking the history of a renal patient from the onset of care, where the history may include events, descriptions and/or dates which is interpreted as a listing of the patient history; paragraph 206 discloses within the hemodialysis module, information such as description, complications, infections, catheter information, patient status, compliance, reports, and other information can be tracked). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Wolff to further include a system and method for treating, tracking, and/or evaluating patients undergoing treatment and/or therapy for renal disease by electronically tracking the treatment or therapy associated with a patient as disclosed by Firanek.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Wolff in this way to manage renal patient from chronic kidney disease (CKD) through peritoneal dialysis (PD), hemodialysis (HD) to transplant throughout the different points of clinical encounters experienced by the patient (Firanek:  paragraph 8).
Wolff and Firanek fail to explicitly teach the following limitations met by Ohishi as cited: 
on condition that any warning or notification is generated during the current session of blood purification treatment (paragraph 88 discloses an alarm sounds to warn the attending physicians and staff that there is a change in the patient’s condition and the ultrafiltration pump is stopped; paragraph 109 discloses another warning system, other than a sounding alarm, may be installed to alert attending physicians and staff).
The motivation to combine the teachings of Wolff, Firanek, and Ohishi is discussed in the rejection of claim 5, and incorporated herein.

Claim 12 (Currently Amended): Wolff and Firanek teach the blood purification system according to Claim 10.  Wolff discloses wherein the extracting unit is allowed to extract reference histories (paragraph 66 discloses comparing the detected pressure measurement values with reference values of the same patient saved on the storage unit which were detected during previous dialysis sessions or with reference values of a patient group stored on the storage unit; paragraph 231 discloses a search algorithm for searching information saved on the storage unit, which is interpreted as extracting data).
Wolff fails to explicitly teach the following limitations met by Firanek as cited: 
wherein the extracted reference histories are included in the list to be created by the list-creating unit (paragraph 205 discloses tracking the history of a renal patient from the onset of care, where the history may include events, descriptions and/or dates which is interpreted as a listing of the patient history; paragraph 206 discloses within the hemodialysis module, information such as description, complications, infections, catheter information, patient status, compliance, reports, and other information can be tracked). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Wolff to further include a system and method for treating, tracking, and/or evaluating patients undergoing treatment and/or therapy for renal disease by electronically tracking the treatment or therapy associated with a patient as disclosed by Firanek.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Wolff in this way to manage renal patient from chronic kidney disease (CKD) through peritoneal dialysis (PD), hemodialysis (HD) to transplant throughout the different points of clinical encounters experienced by the patient (Firanek:  paragraph 8).
Wolff and Firanek fail to explicitly teach the following limitations met by Ohishi as cited: 
on condition that any warning or notification is generated during the current session of blood purification treatment (paragraph 88 discloses an alarm sounds to warn the attending physicians and staff that there is a change in the patient’s condition and the ultrafiltration pump is stopped; paragraph 109 discloses another warning system, other than a sounding alarm, may be installed to alert attending physicians and staff).
The motivation to combine the teachings of Wolff, Firanek, and Ohishi is discussed in the rejection of claim 5, and incorporated herein.

Claim 13 (Original): Wolff and Firanek teach the blood purification system according to Claim 4.  Wolff discloses wherein the extracting unit is allowed to extract reference histories (paragraph 66 discloses comparing the detected pressure measurement values with reference values of the same patient saved on the storage unit which were detected during previous dialysis sessions or with reference values of a patient group stored on the storage unit; paragraph 231 discloses a search algorithm for searching information saved on the storage unit, which is interpreted as extracting data).
Wolff fails to explicitly teach the following limitations met by Firanek as cited: 
wherein the extracted reference histories are included in the list to be created by the list-creating unit (paragraph 205 discloses tracking the history of a renal patient from the onset of care, where the history may include events, descriptions and/or dates which is interpreted as a listing of the patient history; paragraph 206 discloses within the hemodialysis module, information such as description, complications, infections, catheter information, patient status, compliance, reports, and other information can be tracked). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Wolff to further include a system and method for treating, tracking, and/or evaluating patients undergoing treatment and/or therapy for renal disease by electronically tracking the treatment or therapy associated with a patient as disclosed by Firanek.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Wolff in this way to manage renal patient from chronic kidney disease (CKD) through peritoneal dialysis (PD), hemodialysis (HD) to transplant throughout the different points of clinical encounters experienced by the patient (Firanek:  paragraph 8).
Wolff and Firanek fail to explicitly teach the following limitations met by Ohishi as cited: 
on condition that any warning or notification is generated during the current session of blood purification treatment (paragraph 88 discloses an alarm sounds to warn the attending physicians and staff that there is a change in the patient’s condition and the ultrafiltration pump is stopped; paragraph 109 discloses another warning system, other than a sounding alarm, may be installed to alert attending physicians and staff).
The motivation to combine the teachings of Wolff, Firanek, and Ohishi is discussed in the rejection of claim 5, and incorporated herein.

Response to Arguments
Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were received.
Rejections under 35 USC § 101
	The Applicant argues the claims are directed to a structural device that should have utility.  The Examiner respectfully disagrees.  The Examiner respectfully disagrees; the present claims are using software to perform the invention (extracting unit, list-creating unit, display unit). The Examiner submits in Enfish, for example, the Court found that "the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement in how computer could carry out one of their basic functions of storage and retrieval of data”. Here, the focus of the claims is not on such an improvement in computers as tools, but on abstract ideas that use computers as tools. The claims here do not require any nonconventional computer, network or display components, or even a "non-conventional and non-generic arrangement of known, conventional pieces”. Further the claims, unlike Enfish, use existing computers as fools in aid of processes focused on abstract ideas.  Thus, Applicant’s argument is not persuasive and the rejection is maintained.	

Rejections under 35 USC § 103
In response to the Applicant’s argument, it is respectfully submitted that the Examiner has applied new prior art to the amended claims.  The Examiner notes that the amended limitations were not in the previously pending claims; as such, Applicant’s remarks with the regard to the application of Wolff and Firanek are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626